UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA

INSIGNIA SYSTEMS, INC.,
Plaintiff,
Vv. Court File No. 19-CV-1820

NEWS CORPORATION,

NEWS AMERICA MARKETING FSI NOTICE OF APPEARANCE
L.L.C., and NEWS AMERICA

MARKETING IN-STORE SERVICES

L.L.C.,

Defendants.
The undersigned attorney hereby notifies the Court and counsel that Jamal Faleel shall
appear as counsel of record for Plaintiff Insignia Systems, Inc. in this case.

Dated: October 3, 2019 /s/ S§. Jamal Faleel
Jerry W. Blackwell (MN Bar No. 186867)
S. Jamal Faleel (MN Bar No. 320626)
BLACKWELL BURKE P.A.
431 South Seventh Street, Suite 2500
Minneapolis, MN 55415
Tel: 612-343-3200
Fax: 612-343-3205
Email: blackwell@blackwellburke.com
Email: jfaleel@blackwellburke.com

 

ATTORNEYS FOR PLAINTIFF

 
